DETAILED ACTION
This Office action is in response to the amendment filed on June 23, 2021.
Claims 1, 4, 5, 7, 8, and 12 are pending.
Claims 1 and 5 have been amended.
Claims 2, 3, 6, and 9-11 have been canceled.
The 35 U.S.C. § 112(b) rejections of Claims 1-5 and 7-12 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claims 7 and 8 recite “the field device.” It should read -- the controlled field device --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0218307 (hereinafter “Hoernicke”) in view of US 2013/0191106 (hereinafter “Kephart”) and US 6,901,581 (hereinafter “Schneider”).

As per Claim 1, Hoernicke discloses:
An engineering system comprising:
an engineering tool (Figure 2; paragraph [0058], “In FIG. 2 an example of a distributed control system architecture as the result of the subdivision process on the control system and engineering tool level is being depicted (emphasis added) …”) configured to create and debug software for operating a control device that controls a field device installed in a plant (paragraph [0029], “Furthermore said plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [create and debug software for operating a control device].”; paragraph [0033], “… specified parameters and signals of a plant control system are extracted and visualized (e.g., via a processor) across different application domains consisting of sub-systems and comprising specific programmable devices like PLCs, robots, drives, instruments, and/or other process specific components, and the corresponding process being executed in, e.g. a factory cell, a factory line, a process plant, a mechatronical unit, or a machine [a control device that controls a field device installed in a plant].”); and
a virtual device configured to simulate an operation state of the control device in accordance with the software and with data transmitted from the control device (paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems [a virtual device]--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [simulate an operation state of the control device in accordance with the software and with data transmitted from the control device].”),
wherein the engineering tool debugs the software (Figure 2; paragraph [0027], “The plant debugger can start and stop multiple control systems and/or the corresponding process or simulation models of them from a single point of access in a synchronized and/or non-synchronized mode [debugs the software].”; paragraph [0029], “Furthermore said plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0032], “Said plant debugger provides functionality for the engineer to browse through the signals across different controllers .
Hoernicke does not explicitly disclose:
a cloud;
actual data related to a control state of controlled field device transmitted from the control device in real time;
a local engineering station configured to intermediate communication between the control device and the engineering tool, the local engineering station comprising a memory;
comparing an operation result yielded by the simulation in the virtual device and the actual data from the control device;
wherein the software stored in the memory is downloaded from the local engineering station onto the controlled device; and
wherein the cloud comprises a server and a storage device, the server and the storage device being configured to implement the engineering tool and the virtual device.
However, Kephart discloses:
a cloud (Figure 1: 48);
actual data related to a control state of controlled field device transmitted from a control device in real time (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled (emphasis added).”; paragraph [0062], “In the real-time sub-mode, the simulation of the process variables proceeds in real time (i.e. at the same speed or scan rate as the actual control system 50). In a power plant control system application, this mode may be utilized by plant personnel to test proposed actions and inputs to the control system. In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effects and/or that no abnormal conditions arise as a result of the action (emphasis added).”; paragraph [0074], “… as illustrated in FIG. 7, an update module 70 is communicatively coupled to the supervisor application 32 that receives data from the actual process control network 54, using any desired communication structure, to receive the process control network state variables, including the controller state variables X, as well as the appropriate process input and output state variables, such as the control signals U and the process variables Y [actual data related to a control state of controlled field device transmitted from a control device] (emphasis added).”);
a local engineering station configured to intermediate communication between the control device and an engineering tool (Figure 1; paragraph [0027], “The controllers 12 are also coupled to one or more host or operator workstations 20 and 22 [a local engineering station] via a data highway 24 which may be, for example, an Ethernet link.”; paragraph [0032],  one or more applications 39 [an engineering tool] may be stored in and executed in the workstations 22 and 20 [a local engineering station] or in the network cloud 48 to perform configuration activities such as creating or configuring the modules 29 and 30 [the control device] to be executed within the plant, to perform control operator activities, such as changing set-points or other control variables, within the plant, etc.”), the local engineering station comprising a memory (paragraph [0032], “Of course the number and type of routines 35 and 39 is not limited by the description provided herein and other numbers and types of process control related routines may be stored in an implemented within the workstations 20 and 22 [the local engineering station] if desired.”); [Examiner’s Remarks: Note that Kephart discloses that process control related routines may be stored within the workstations. Thus, one of ordinary skill in the art would readily comprehend that the workstations would include a memory.]
comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device (Figure 2; paragraph [0038], “The change detector 82 may also be in position to monitor the process control network 54, the simulated control network 64 and the process model 66 and compare the received values from the process control network 54, the simulated control network 64 and the process model 66 to values that have been previously been received and stored [comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device] (emphasis added).”);
wherein software stored in the memory is downloaded from the local engineering station onto the control device (paragraph [0003], “A configuration application, which resides in one or more operator workstations [the local engineering station], enables clients to create or change process control modules and to download these process control [software stored in the memory] via a data highway to dedicated distributed controllers [the control device] (emphasis added).”); and
wherein the cloud comprises a server and a storage device, the server and the storage device being configured to implement the engineering tool and the virtual device (paragraph [0040], “The remote network cloud 48 may be made up of one or more computing devices 49 such as servers, workstations, personal computers, etc., that execute computer executable applications and may be reachable through one or more forms of electronic communication (emphasis added).” and “As would be expected, the computing devices 49 may have one or more processors 46 and one or more memories 42 [a storage device] and the processors 46 and memories 42 may be physically configured according to the computer executable instructions or applications.”; paragraph [0041], “The simulation application 40 may include a process plant simulator 52, a user interface application 74 and data structures for performing synchronized simulation of the process plant 10 in the manner described herein. The simulation application 40 may be accessed by any authorized client (such as a configuration engineer, an operator or some other type of user) to perform simulation of the process plant control network 54 being implemented by the control blocks 29 and 30 as well as other controller routines executed within the controllers 12 and possibly the field devices 14, 16.”; paragraph [0044], “… the simulation application 40 provides for or enables the simulation of the operation of the process plant 10 and in particular, the simulation of the process plant control system 54 implemented by the control routines 29 and 30 within the controllers 12 and field devices 14 and 16, in conjunction with the actual plant being controlled [implement the engineering tool and the virtual device].”).

Hoernicke discloses “a local engineering station” and “an engineering tool,” but the combination of Hoernicke and Kephart does not explicitly disclose:
wherein the software is downloaded and stored in the memory of the local engineering station when the engineering tool finishes debugging the software.
However, Schneider discloses:
wherein a software is downloaded and stored in a memory of a device when a programmer finishes debugging the software (col. 10 lines 35-39, “Once the programmer has completed debugging the program, typically the program is downloaded through a flash or other non-volatile memory interface so that the emulator can be removed and the Target CPU re-inserted and used with this program in the final product.” and 56-58, “The final product consists .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schneider into the combined teachings of Hoernicke and Kephart to include “wherein the software is downloaded and stored in the memory of the local engineering station when the engineering tool finishes debugging the software.” The modification would be obvious because one of ordinary skill in the art would be motivated to execute software in a control device after a debugging process has eliminated all of the bugs in the software (Schneider, col. 1 lines 12-16).

As per Claim 4, the rejection of Claim 1 is incorporated; and Hoernicke further discloses:
two or more pairs of the control device and the engineering tool (Figure 2; paragraph [0058], “In FIG. 2 an example of a distributed control system architecture as the result of the subdivision process on the control system and engineering tool level is being depicted …”).

As per Claim 5, Hoernicke discloses:
An engineering method to be executed by an engineering system comprising an engineering tool and a virtual device, the engineering method comprising:
creating and debugging software, using the engineering tool (Figure 2; paragraph [0058], “In FIG. 2 an example of a distributed control system architecture as the result of the subdivision process on the control system and engineering tool level is being depicted (emphasis added) …”), for operating a control device that controls a field device installed in a plant plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [creating and debugging software for operating a control device].”; paragraph [0033], “… specified parameters and signals of a plant control system are extracted and visualized (e.g., via a processor) across different application domains consisting of sub-systems and comprising specific programmable devices like PLCs, robots, drives, instruments, and/or other process specific components, and the corresponding process being executed in, e.g. a factory cell, a factory line, a process plant, a mechatronical unit, or a machine [a control device that controls a field device installed in a plant].”); and
simulating, using the virtual device, an operation state of the control device in accordance with the software and with data transmitted from the control device (paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems [the virtual device]--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [simulating an operation state of the control device in accordance with the software and with data transmitted from the control device].”),
wherein the engineering tool debugs the software (Figure 2; paragraph [0027], “The plant debugger can start and stop multiple control systems and/or the corresponding process or simulation models of them from a single point of access in a synchronized and/or non-synchronized mode [debugs the software].”; paragraph [0029], “Furthermore said plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0032], “Said plant debugger provides functionality for the engineer to browse through the signals across different controllers and sub-systems and allows definition of "plant wide complex break points" (PWCBP). A break point is a known technology from the in software development, which allows stopping software on a certain line of code in combination with predefined conditions. A "plant wide complex break point" is a set of input or output variables (sensor and actuator signals or internal variables) across multiple control sub-systems in combination with programmable logical conditions.”).
Hoernicke does not explicitly disclose:
a cloud;
a local engineering station comprising a memory;
actual data related to a control state of controlled field device transmitted from the control device in real time;
comparing an operation result yielded by the simulation in the virtual device and the actual data from the control device; and
wherein the software stored in the memory is downloaded from the local engineering station onto the controlled device.
However, Kephart discloses:
a cloud (Figure 1: 48);
a local engineering station comprising a memory (paragraph [0032], “Of course the number and type of routines 35 and 39 is not limited by the description provided herein and other numbers and types of process control related routines may be stored in an implemented within the workstations 20 and 22 [a local engineering station] if desired.”); [Examiner’s Remarks: Note that Kephart discloses that process control related routines may be stored within the workstations. Thus, one of ordinary skill in the art would readily comprehend that the workstations would include a memory.]
actual data related to a control state of controlled field device transmitted from a control device in real time (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 of FIG. 1. In particular, the process control system 50 includes an actual process control network 54 communicatively and physically coupled to a process 56. As will be understood, the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled (emphasis added).”; paragraph [0062], “In the real-time sub-mode, the simulation of the process variables proceeds in real time (i.e. at the same speed or scan rate as the actual control system 50). In a power plant control system application, this mode may be utilized by plant personnel to test proposed actions and inputs to the control system. In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effects and/or that no abnormal conditions arise as a result of the action (emphasis added).”; paragraph [0074], “… as illustrated in FIG. 7, an actual process control network 54, using any desired communication structure, to receive the process control network state variables, including the controller state variables X, as well as the appropriate process input and output state variables, such as the control signals U and the process variables Y [actual data related to a control state of controlled field device transmitted from a control device] (emphasis added).”);
comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device (Figure 2; paragraph [0038], “The change detector 82 may also be in position to monitor the process control network 54, the simulated control network 64 and the process model 66 and compare the received values from the process control network 54, the simulated control network 64 and the process model 66 to values that have been previously been received and stored [comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device] (emphasis added).”); and
wherein software stored in the memory is downloaded from the local engineering station onto the control device (paragraph [0003], “A configuration application, which resides in one or more operator workstations [the local engineering station], enables clients to create or change process control modules and to download these process control modules [software stored in the memory] via a data highway to dedicated distributed controllers [the control device] (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kephart into the teaching of Hoernicke to include “a cloud; a local engineering station comprising a memory; actual data related to a control state of controlled field device transmitted from the control device 
Hoernicke discloses “a local engineering station” and “an engineering tool,” but the combination of Hoernicke and Kephart does not explicitly disclose:
wherein the software is downloaded and stored in the memory of the local engineering station when the engineering tool finishes debugging the software.
However, Schneider discloses:
wherein a software is downloaded and stored in a memory of a device when a programmer finishes debugging the software (col. 10 lines 35-39, “Once the programmer has completed debugging the program, typically the program is downloaded through a flash or other non-volatile memory interface so that the emulator can be removed and the Target CPU re-inserted and used with this program in the final product.” and 56-58, “The final product consists of a Target Processor and associated memory and peripherals (I/O), as required by a particular product design.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schneider into the combined teachings of Hoernicke and Kephart to include “wherein the software is downloaded and stored in the memory of the local engineering station when the engineering tool finishes debugging the software.” The modification would be obvious because one of ordinary skill in the 

As per Claim 7, the rejection of Claim 1 is incorporated; and the combination of Hoernicke and Schneider does not explicitly disclose:
wherein the actual data includes:
data sent from the field device and inputted to the control device, and
information related to a signal outputted from the control device to the field device.
However, Kephart discloses:
wherein actual data includes:
data sent from a field device and inputted to a control device (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 of FIG. 1. In particular, the process control system 50 includes an actual process control network 54 communicatively and physically coupled to a process 56. As will be understood, the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled.”; paragraph [0074], “… as illustrated in FIG. 7, an update module 70 is communicatively coupled to the supervisor application 32 that receives data from the actual process control network 54, using any desired communication structure, to receive the process control network state variables, , and
information related to a signal outputted from the control device to the field device (paragraph [0001], “The field devices, which may be, for example, valves, valve positioners, switches, transmitters (e.g., temperature, pressure, level and flow rate sensors), burners, etc. are located within the process environment and perform process functions such as opening or closing valves, measuring process parameters, etc. in response to control signals developed and sent by the process controllers.”; paragraph [0046], “As illustrated in FIG. 2, the actual process control network 54 includes the controllers which produce one or more control signals to be delivered to the various control devices within the plant 56 and which operate to control the plant 56 according to some specific control technique.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kephart into the combined teachings of Hoernicke and Schneider to include “wherein the actual data includes: data sent from the field device and inputted to the control device, and information related to a signal outputted from the control device to the field device.” The modification would be obvious because one of ordinary skill in the art would be motivated to debug software for operating a control device using real-world data for more accurate results.

Claim 8 is an engineering method claim corresponding to the engineering system claim hereinabove (Claim 7). Therefore, Claim 8 is rejected for the same reason set forth in the rejection of Claim 7.

.

Response to Arguments
Applicant’s arguments filed on June 23, 2021 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
As to the claimed feature relevant to (a) the virtual device simulates an operation state of the control device in accordance with actual data related to a control state of controlled filed device “transmitted from the control device in real time,” on page 7 of the Action, the Examiner acknowledges the drawbacks or deficiencies of Hoernicke and Ghosh. To cure the drawbacks or deficiencies of Hoernicke and Ghosh, the Examiner relies on paragraph [0074] of Kephart. However, the alleged disclosure of Kephart is still silent regarding the amended feature (a) the virtual device simulates an operation state of the control device in accordance with actual data related to a control state of controlled filed device “transmitted from the control device in real time.” Thus, even if assuming arguendo that the cited references may be combined with each other, such combination would still fail to disclose or fairly suggest the feature of the presently amended claim 1.
(See Remarks – page 6 to page 7, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, with respect to the Applicant’s assertion that the alleged disclosure of Kephart is still silent regarding the amended feature (a) the virtual device simulates an operation state of the control device in accordance with actual data related to a control state of controlled filed device “transmitted from the control device in real time,” the Examiner respectfully submits that Hoernicke discloses “a virtual device configured to simulate an operation state of the control device in accordance with the software and with data transmitted from the control device” (paragraph [0031], “Said plant debugger can also be used for "virtual plants"--simulation models of the plant or parts of it. This includes virtual control systems [a virtual device]--simulations and/or emulation of the control system including its sub-systems. The prerequisite for debugging a virtual system is the availability of virtual controllers and/or simulators or emulators for other types of control equipment that provide the specified interfaces for data and signal exchange [simulate an operation state of the control device in accordance with the software and with data transmitted from the control device].”). And Kephart discloses “actual data related to a control state of controlled field device transmitted from a control device in real time” (paragraph [0045], “FIG. 2 generally illustrates a local (plant 10 based) process control system 50 and a simulation system 52 implemented remote from plant 10 of FIG. 1. In particular, the process control system 50 includes an actual process control network 54 the actual process control network 54 includes the control modules 29 and 30 of FIG. 1 as well and any other control routines disposed in and executed within the various control devices (e.g., controllers 12) and field devices (e.g., devices 14 and 16) of the plant 10 of FIG. 1. Likewise, the actual process 56 includes the units, machines, devices and associated hardware set up to implement the process being controlled (emphasis added).”; paragraph [0062], “In the real-time sub-mode, the simulation of the process variables proceeds in real time (i.e. at the same speed or scan rate as the actual control system 50). In a power plant control system application, this mode may be utilized by plant personnel to test proposed actions and inputs to the control system. In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effects and/or that no abnormal conditions arise as a result of the action (emphasis added).”; paragraph [0074], “… as illustrated in FIG. 7, an update module 70 is communicatively coupled to the supervisor application 32 that receives data from the actual process control network 54, using any desired communication structure, to receive the process control network state variables, including the controller state variables X, as well as the appropriate process input and output state variables, such as the control signals U and the process variables Y [actual data related to a control state of controlled field device transmitted from a control device] (emphasis added).”).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103 with respect to Claims 1 and 5 are proper.

In the Remarks, Applicant argues:
As to the claimed feature relevant to (b) the engineering tool debugs the software “by comparing an operation result yielded by the simulation in the virtual device and the actual data from the control device,” on pages 6-7 of the Action, the Examiner relies on paragraphs [0027]-[00032] of Hoernicke. However, the description of the plant debugger described in paragraphs [0027]-[00032] of Hoernicke far falls short of the amended feature (b) the engineering tool debugs the software “by comparing an operation result yielded by the simulation in the virtual device and the actual data from the control device.” Thus, even if assuming arguendo that the cited references may be combined with each other, such combination would still fail to disclose or fairly suggest the feature of the presently amended claim 1.
(See Remarks – page 7, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, with respect to the Applicant’s assertion that the description of the plant debugger described in paragraphs [0027]-[00032] of Hoernicke far falls short of the amended feature (b) the engineering tool debugs the software “by comparing an operation result yielded by the simulation in the virtual device and the actual data from the control device,” the Examiner respectfully submits that Hoernicke discloses “wherein the engineering tool debugs the software” (Figure 2; paragraph [0027], “The plant debugger can start and stop multiple control systems and/or the corresponding process or simulation models of them from a single point of access in a synchronized and/or non-synchronized mode [debugs the software].”; paragraph [0029], “Furthermore said plant debugger can integrate functionality to control the underlying engineering tools of the sub control systems from a single point of access (emphasis added).”; paragraph [0032], “Said plant debugger provides functionality for the engineer to browse through the signals across different controllers and sub-systems and allows definition of "plant wide complex break points" (PWCBP). A break point is a known technology from the in software development, which allows stopping software on a certain line of code in combination with predefined conditions. A "plant wide complex break point" is a set of input or output variables (sensor and actuator signals or internal variables) across multiple control sub-systems in combination with programmable logical conditions.”). And Kephart discloses “comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device” (Figure 2; paragraph [0038], “The change detector 82 may also be in position to monitor the process control network 54, the simulated control network 64 and the process model 66 and compare the received values from the process control network 54, the simulated control network 64 and the process model 66 to values that have been previously been received and stored [comparing an operation result yielded by a simulation in a virtual device and the actual data from the control device] (emphasis added).”).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103 with respect to Claims 1 and 5 are proper.

In the Remarks, Applicant argues:
As to the claimed features (c)-(e), Hoernicke, Ghosh, Kephart, and Schneider are all silent regarding and unrelated to these claimed features:
(c) “a local engineering station configured to intermediate communication between the control device and the engineering tool, comprising a memory”;
(d) “wherein the software is downloaded and stored in the memory of the local engineering station when the engineering tool finishes debugging the software”; and
(e) “wherein the software stored in the memory is downloaded from the local engineering station onto the control device”.
Thus, even if assuming arguendo that the cited references may be combined with each other, such combination would still fail to disclose or fairly suggest the feature of the presently amended claim 1.
(See Remarks – page 7, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, with respect to the Applicant’s assertion that as to the claimed features (c)-(e), Hoernicke, Ghosh, Kephart, and Schneider are all silent regarding and unrelated to these claimed features, the Examiner respectfully submits that Kephart discloses “a local engineering station configured to intermediate communication between the control device and an engineering tool (Figure 1; paragraph [0027], “The controllers 12 are also coupled to one or more host or operator workstations 20 and 22 [a local engineering station] via a data highway 24 which may be, for example, an Ethernet link.”; paragraph [0032], “… one or more applications 39 [an engineering tool] may be stored in and executed in the workstations 22 and 20 [a local engineering station] or in the network cloud 48 to perform configuration activities such as creating or configuring the modules 29 and 30 [the control device] to be executed within the plant, to perform control operator activities, such as changing set-points or other control variables, within the plant, etc.”), the local engineering station comprising a memory” (paragraph [0032], “Of course the number and type of routines 35 and 39 is not limited by the description provided herein and other numbers and types of process control related routines may be stored in an implemented within the workstations 20 and 22 [the local engineering station] if desired.”). [Examiner’s Remarks: Note that Kephart discloses that process control related routines may be stored within the workstations. Thus, one of ordinary skill in the art would readily comprehend that the workstations would include a memory.] And Hoernicke discloses “a local engineering station” and “an engineering tool,” and Schneider discloses “wherein a software is downloaded and stored in a memory of a device when a programmer finishes debugging the software” (col. 10 lines 35-39, “Once the programmer has completed debugging the program, typically the program is downloaded through a flash or other non-volatile memory interface so that the emulator can be removed and the Target CPU re-inserted and used with this program in the final product.” and 56-58, “The final product consists of a Target Processor and associated memory and peripherals (I/O), as required by a particular product design.”). And Kephart discloses “wherein software stored in the memory is downloaded from the local engineering station onto the control device” (paragraph [0003], “A configuration application, which resides in one or more operator workstations [the local engineering station], enables clients to create or change process control modules and to download these process control modules [software stored in the memory] via a data highway to dedicated distributed controllers [the control device] (emphasis added).”).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103 with respect to Claims 1 and 5 are proper.

In the Remarks, Applicant argues:
In addition to the discussion regarding the structural differences from the cited references, Applicant herein presents further explanations of technical significance of the subject matter ((c)-(e)) for facilitating better understandings of those differences. Therefore, the following explanations should not be interpreted as limiting the scope of the claims. Rather, the scope of the claims should be determined by the recitations of the claims.
For example, when communication passes through the local engineering station 220 in this way, the engineering tool 211 can, for example, download the created software onto the local engineering station 220 regardless of whether the plant is suspended. The local engineering station 220 can, for example, store the software in memory until the plant is suspended and then download the software onto the control device 201 while the plant is suspended. Furthermore, when the engineering tool 211 cannot communicate directly with the control device 201 for technical reasons, for example, the engineering system 300 illustrated in FIG. 6 can be used to download the software onto the control device 201 and is therefore useful." (see, for example, paragraphs [0067], [0074])
Hoernicke, Ghosh, Kephart, and Schneider are unrelated to and silent regarding the above-described technical significance.
(See Remarks – page 7 to page 8, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, without acquiescing to the Applicant’s assertion that the technology of Hoernicke, Ghosh, Kephart, and Schneider are unrelated to and silent regarding the technical significance, the Examiner first submits that MPEP § 2111.01(II) states that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).
Second, with respect to the Applicant’s assertion that the technology of Hoernicke, Kephart, and Schneider are unrelated to and silent regarding the technical significance, the Examiner respectfully submits that Hoernicke and Kephart are analogous art because the references are from the same field of endeavor as the claimed invention (that is, a control device system) and Schneider is analogous art because the reference is reasonably pertinent to the problem faced by the inventor (that is, debugging software).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191